Citation Nr: 0931146	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  05-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a chronic adjustment disorder with mixed 
anxiety and depression.

2.  Entitlement to service connection for alopecia areata 
totalis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, denying, in pertinent part, 
the Veteran's claims of entitlement to service connection for 
alopecia areata totalis and a psychiatric disorder, claimed 
as depression.  Following the Veteran's relocation from 
Colorado to Texas, her claims folder was permanently 
transferred to the jurisdiction of the RO in Waco, Texas.

Pursuant to her request, the Veteran was afforded a 
videoconference hearing before the Board in June 2008. A 
transcript of that proceeding is of record.

In August 2008, the Board remanded the Veteran's claims, 
requesting the AMC to: afford the Veteran a VA dermatological 
examination for the purposes of ascertaining the etiology and 
approximate onset date of her claimed alopecia areata totalis 
and affording the Veteran a VA psychiatric examination for 
the specified purpose of identifying the nature and etiology 
of any psychiatric disorder that is currently present, to 
include claimed depression.  Having completed the required 
directives, the RO considered the evidence of record and 
issued a Supplemental Statement of the Case (SSOC) in July 
2009 reflecting de novo adjudication of the claims.  The 
claims are ripe for appellate adjudication. 





FINDINGS OF FACT

1.  The Veteran's pre-enlistment examination was negative for 
any clinical (objective) findings of hair loss, thereby 
raising a presumption of soundness. 

2.  The Veteran alopecia areata totalis, which was diagnosed 
on numerous occasions during service and confirmed in recent 
years has been reported by some clinicians as a congenital in 
nature; however, some of this evidence is equivocal in nature 
and there is other competent evidence suggesting in-service 
incurrence; the relevant medical evidence does not 
undebatably show that her alopecia pre-existed service, nor 
does it undebatably show that this disorder was not 
aggravated during service.

3.  The presumption of soundness is not rebutted with regard 
to the Veteran's hair loss; the evidence is at least in 
equipoise as to whether there is a nexus between her current 
diagnosis of alopecia areata totalis and service.

4.  The Veteran's current psychiatric disorder, diagnosed as 
a chronic adjustment disorder with mixed anxiety and 
depression, had its onset during service.


                                              CONCLUSIONS OF 
LAW

1.  Service connection for alopecia areata totalis is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008); 
VAOPGCREC 3- 2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004). 

2.  Service connection for a chronic adjustment disorder with 
mixed anxiety and depression is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)
        
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2008).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
alopecia areata totalis and a psychiatric disorder.  
Therefore, any errors in complying with the requirements of 
the VCAA are irrelevant and no further development is needed 
with respect to this appeal. 

I.  Psychiatric Disorder

a.  Factual Background.  The evidence in this matter consists 
of service treatment records, VA treatment records, 
statements from the Veteran and testimony before the Board.

In the Veteran's November 1994 service entrance medical 
examination report, the examiner did not note any psychiatric 
deviation.  On a contemporaneous report of her medical 
history, the Veteran did not report any psychiatric 
disorders.  

In April 1996 service treatment records, the Veteran reported 
having dizzy spells and increased stress, fatigue, and mental 
anguish.  The examiner noted that she was pregnant at the 
time.

In a September 1997 service treatment record, the Veteran 
sought treatment for depressive symptoms.  She denied any 
suicidal or homicidal ideation.  The examiner diagnosed a 
single mild episode of major depression.  

In an August 1998 service treatment record, the Veteran 
reportedly stated that she had trouble working with patients 
due to embarrassment over her hair loss.  She indicated that 
hair treatment was not going well and worried how the 
situation was affecting her son.  She reported that her 
biggest psychological difficulties involved adapting to the 
hair loss.  The examiner diagnosed (Axis I) adjustment 
disorder with anxiety and (Axis III) alopecia areata.  

Monthly service treatment records, dated from March 2001 
through May 2001, indicate that the Veteran met regularly 
with a psychiatrist or mental health professional.  Such 
records include diagnoses of (Axis I) occupational problems 
and (Axis III) alopecia.  

In monthly service treatment records, dated from June 2001 
through April 2002, a psychiatrist diagnosed the Veteran with 
(Axis I) relationship problems, not otherwise specified 
(NOS); and (Axis III) alopecia.  In most of these records, 
the examiner noted the Veteran's mood to be euthymic.

Service treatment records, dated from May 2002 through June 
2002, indicate that the Veteran continued to meet with a 
psychiatric or mental health professional.  In these records, 
a clinician recorded an assessment of (Axis I) relationship 
problems, not otherwise specified (NOS), occupational 
problems and (Axis III) alopecia.  In most of these records, 
the examiner noted the Veteran's mood to be dysphoric or 
irritable.  

In a July 2002 service treatment record, the Veteran 
reportedly stated that she felt confused, was not thinking 
clearly, and had a suicidal ideation.  The examiner diagnosed 
(Axis I) relationship problems, not otherwise specified 
(NOS), occupational problems, adjustment disorder with 
depressed mood; (Axis II) borderline traits; (Axis III) 
alopecia; and (Axis IV) disciplinary actions.  The examiner 
stated that she arranged a voluntary admission for the 
Veteran at a hospital for assistance with support and coping 
skills.  The examiner indicated her belief that it would be a 
brief admission.

In a July 2002 service treatment record, a clinician 
indicated that the Veteran had admitted herself in the 
examiner's hospital for evaluation of depression with 
suicidal ideation.  The Veteran stated that she had been in a 
weight management program for the previous two years.  The 
previous day, she had learned of a pending "Article 15" due 
to her weight and had become distressed.  At that time, she 
had thoughts of sitting in a bathtub and stabbing herself.  
The Veteran stated that no one at work was supportive of her.  
She reported that, at age 20, she had cut her wrists, but 
denied any suicidal or homicidal ideation at that time.  In 
reporting the Veteran's mental status, the examiner noted 
that the Veteran was complaining more of "distress than 
depression per se".  The diagnoses were: (Axis I) rule-out 
major depressive episode, adjustment disorder with depressed 
mood; (Axis III) alopecia areata totalis, status post 
cesarean section and tonsillectomy, current intrauterine 
device placement; and (Axis IV) severe, primarily 
occupational, stressors.  

In an August 2002 service treatment record, the examiner 
noted that the hospital discharged the Veteran five days 
after admission.  During examination prior to discharge, the 
Veteran reportedly indicated that she did not have any 
psychiatric history prior to the previous two years, when her 
superiors pressured her to lose weight.  Because she could 
not reduce her weight, the Veteran reported feeling 
increasing distress and, as a result, decided that she wanted 
to leave service.  She denied any suicide attempt or real 
suicidal intent.  The diagnoses were: (Axis I) adjustment 
disorder with depressed mood; (Axis II) personality disorder, 
not otherwise specified; (Axis III) alopecia areata totalis, 
status post cesarean section and tonsillectomy, current 
intrauterine device placement; and (Axis IV) severe, 
primarily occupational, psychosocial stressors .  

In an August 2002 service treatment record, the examiner 
stated that she would submit a letter for an administrative 
service separation of the Veteran based on a personality 
disorder.

In a service personnel record, specifically a DD-214 form, 
the Veteran's reason for discharge was listed as a 
personality disorder.

In a January 2005 VA examination report, the Veteran reported 
having been suicidal and being compulsive.  She indicated 
that she had "a plan" and recalled cutting her wrists in 
1993.  She did not show a scar and the examiner indicated 
that he could not see a scar.  She stated that she had mood 
swings and depressive episodes lasting two days each.  She 
also indicated she had pulled her hair out and now wore a 
wig.  The examiner noted that he asked the Veteran several 
times for symptoms of depression and the Veteran could not 
give any classic symptoms.  The examiner stated that 
examiners had given the Veteran a Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) test in December 2004.  
Reviewing the results, the examiner noted that individuals 
with the Veteran's profile were considered to be over-
reporting or malingering with exaggerated responding in order 
to falsely claim mental illness.  He stated that examiners 
gave the Veteran the test again in January 2005 and the 
results were the same.  The examiner opined that the Veteran 
was exaggerating and malingering in order to falsely claim 
mental illness.  The diagnoses were: (Axis I) no diagnosis; 
(Axis II) no diagnosis; and (Axis III) the Veteran had pulled 
out her hair.  In his report, the examiner noted that he did 
not review the Veteran's claims file until four days after 
the examination.  

At the June 2008 Travel Board hearing, the Veteran testified 
that, upon enlistment, she stated that while she had a 
congenital condition (hair loss), she had a full head of 
hair.  She recalled that, at the time of enlistment, the 
disorder only affected her eyebrows, eyelashes, and body 
hair.  She reported that she actually started losing the hair 
on her scalp in 1996.  However, in 2001, she started 
aggravating her scalp by scratching it in the middle of the 
night, resulting in more hair loss.  She stated that her 
constant scratching of her scalp resulted in her admittance 
in 2002 to a psychiatric unit, due to depression and 
homicidal tendencies, for two weeks.  (Hearing Transcript, 
page 3).  The Veteran stated that the loss of self-esteem due 
to her hair disorder caused her into depression.  (Hearing 
Transcript, page 5).  

In a January 2009 VA medical examination report, conducted to 
determine the etiology and onset of the Veteran's alopecia 
disorder, the examiner, a VA staff physician, noted that he 
did not have pre-entrance medical records to review in making 
his opinion.  However, noting the January 2005 VA psychiatric 
examination report, including the Veteran's remarks regarding 
a suicide attempt in 1993, prior to entry into service, the 
examiner stated that the Veteran's depression existed prior 
to service.  (Emphasis added).  

In a January 2009 VA psychiatric examination report, the 
Veteran reportedly denied any neglect, physical, or emotional 
abuse prior to service.  However, she indicated that she was 
sexually abused by her oldest and middle brother.  When 
reporting her military history, the Veteran indicated onset 
of alopecia in 1998, and irritation of the scalp due to 
alopecia and her own nightly scratching.  When queried about 
suicide attempts, she recalled contemplating cutting her 
wrists in August 2002, resulting in admission to a hospital.  
However, she denied any actual attempts.  The Veteran 
reported the following psychological symptoms: depression, 
anxiety, negative self-image, and a weariness from coping.  
She indicated that she had self-image problems prior to the 
hair loss, but the disorder had intensified the problems.  
She reported being more reserved currently, because she was 
anxious as to how others would respond to her.  She stated 
that the hair loss started in 1999 with no clear medical 
cause.  After she was assigned to a weight management 
program, the Veteran began to scratch at her scalp during 
sleep, leading to deep open wounds and scarring.  She denied 
pulling out her hair continuously or scratching her scalp 
while awake.  The Veteran reported her current sleep pattern 
was from five to six hours per night due to middle insomnia 
and she indicated feeling tired during the day as a result.  
She denied any problems with nightmares.  The Veteran 
reported experiencing some irritability, noting that she 
yelled when she became angry, but she denied any acts of 
violence.  

In discussing the psychological test results, noted in the 
January 2005 VA psychiatric examination report, the January 
2009 examiner stated that these results were deemed not valid 
due to overreporting of symptoms.  Reviewing Personality 
Assessment Inventory (PAI) testing, the examiner stated that 
the results indicated that the Veteran did not attend 
appropriately to the test items, either due to careless 
responding, confusion, or failure to follow test 
instructions.  As a result, he assumed that the test results 
were invalid and no clinical interpretations could be 
provided from them.  

The diagnoses were: (Axis I) chronic adjustment disorder with 
mixed anxiety and depression; (Axis III) alopecia areata 
totalis, scars, limited motion of the ankle, facial scars, 
impairment of sphincter control, chlamidia; (Axis IV) 
problems related to coping with hair loss, repeated tours in 
Iraq, body image, and identity issues.  The examiner noted 
that records in the claims file indicated a history of a 
personality disorder.  He indicated that such a diagnosis 
could not be made based on data from the current assessment 
and one clinical interview, though there were indications in 
the background information to suggest a characterological 
pattern of relational and identity impairment.  However, 
regardless of the presence of a personality disorder, the 
examiner found that the Veteran had a mood impairment, beyond 
what would be expected with an Axis II diagnosis, and that 
the mood impairment was as likely as not related directly to 
her hair loss and resulting problems.  Because the stressor 
remained, the diagnosis of an adjustment disorder was more 
reflective of the Veteran's current presentation.  The 
examiner found that the Veteran's current mood impairment at 
least as likely as not had its onset during the Veteran's 
period of service, specifically around 1999, and was at least 
as likely as not related to her significant hair loss.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant the Veteran's claim for service 
connection for a psychiatric disorder, specifically an 
adjustment disorder with mixed anxiety and depression.  

The service treatment records show that the Veteran was 
evaluated on numerous occasions and hospitalized once for 
psychiatric symptomatology.  July and August 2002 records 
include diagnoses of a chronic adjustment disorder with 
depressed mood.  (Emphasis added.).  

Post-service, in the January 2005 VA psychiatric examination 
report, the examiner did not diagnose the Veteran as having 
any psychiatric disorder.  The examiner based this opinion on 
psychological testing results he found to be invalid and 
otherwise indicative of an over-reporting of symptoms or of 
malingering with exaggerated responding for the purpose of 
falsely claiming mental illness.  However, in his report, the 
January 2005 examiner indicated that he did not review the 
claims file until four days after his interview with the 
Veteran.  Moreover, despite reviewing the claims file, the 
examiner did not refer in his report to any previous 
treatment records.  

By contrast, in the January 2009 VA psychiatric examination 
report, the examiner noted reviewing the claims file prior to 
the examination.  In his report, the examiner addressed the 
January 2005 examiner's opinion, and noted that, in contrast 
to the previous examiner's findings, test results indicated 
that the Veteran, rather than overreporting symptoms, did not 
attend appropriately to the test items.  After a thorough 
inventory of reported symptoms, the January 2009 examiner 
diagnosed the Veteran with a chronic adjustment disorder with 
mixed anxiety and depression.  In discussing this diagnosis, 
the examiner acknowledged that previous examiners had 
diagnosed a personality disorder.  However, this latter 
psychiatrist found that the Veteran also displayed a mood 
impairment directly related to her hair loss and resulting 
problems.  As such, the examiner opined that the Veteran's 
current psychological disorder at least as likely as not had 
its onset during the Veteran's period of military service, 
specifically 1999, and that it was at least as likely as not 
related to her significant hair loss.  Noting the 
thoroughness of the January 2009 psychiatric examination, the 
review of the claims file, and the rationale provided, the 
Board finds that the January examiner's opinion to be of 
substantial probative value in the matter of whether the 
Veteran has a current psychiatric disorder that began during 
or as the result of service.  See Prejean v. West, 13 Vet. 
444, 448 (2000).

The Board notes that, in the January 2009 VA medical (versus 
psychiatric) examination, conducted to determine the etiology 
and onset of the Veteran's alopecia disorder, a VA medical 
examiner found that the Veteran's depression pre-existed 
entry into service.  However, the examiner did not base this 
opinion on any medical diagnosis in the record, not having 
access to any of the Veteran's pre-service treatment records.  
Rather, it is apparent that such conclusion was based on a 
reference to a 1993 suicide attempt included in the January 
2005 VA psychiatric examination.  The Board notes that the 
record of evidence does not contain any diagnosis of 
depression prior to service and the Veteran's November 1994 
VA service entrance examination did not contain any notation 
regarding a psychiatric ailment.  As such, the Board finds 
that the January 2009 VA medical examiner's finding that the 
Veteran's depression predated service, based on a single 
reference to a pre-service suicide attempt in a January 2005 
VA psychiatric report, is not supported by clinical data and 
therefore, is inadequate.  See Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also 38 U.S.C.A. § 1111 (noting that a 
Veteran will be assumed to be in sound condition upon entry 
into service unless clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance).  

In reviewing the post-service treatment records, it is the 
Board's responsibility to weigh the evidence, including the 
medical evidence, and to determine where to give credit and 
where to withhold the same.  In so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

In light of the January 2009 psychiatric examiner's report, 
which is more probative as to the question of in-service 
incurrence for the aforementioned reasons, the Board finds 
that the Veteran's currently diagnosed psychiatric disorder, 
specifically a chronic adjustment disorder with mixed anxiety 
and depression, had its onset during service.  Accordingly, 
service connection for a chronic adjustment disorder with 
mixed anxiety and depression is warranted.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

II.  Alopecia

a.  Factual Background.  In the Veteran's November 1994 
service entrance medical examination report, the examiner did 
not note any abnormalities involving the head, neck, face, or 
scalp.  On a contemporaneous report of her medical history, 
although the Veteran did not list any disorders involving 
loss of hair, she did report using Rogaine spray for hair.

In a September 1995 service treatment record, the Veteran 
reportedly indicated having a history of alopecia areata, 
which was treated successfully with triamicinolone and 
Rogaine.  The Veteran stated that she had started losing her 
hair again and wanted to restart therapy.  The examiner 
observed that the central scalp had several broken hairs and 
fine new hair growth.  The examiner noted, "negative hair 
pull."  The assessment was equivocal alopecia areata 

In a September 1997 service treatment record, the examiner 
stated that the Veteran had alocpecia areata three years 
prior, with three distinct circular areas of hair loss on her 
scalp.  The examiner indicated that a civilian dermatologist 
treated the Veteran's hair loss successfully with Rogaine and 
Kenalog injections.  The Veteran stated that she had trauma 
to her scalp two years prior, resulting in hair loss.  The 
examiner noted definite thinning of the hair at the superior 
aspect of the scalp.  The impression was alopecia areata by 
history.  

In an additional September 1997 service treatment record, the 
Veteran reportedly stated that she had alopecia areata 3 
years prior.  She also indicated that she suffered a trauma 
to her scalp two years prior, that resulted in hair loss with 
poor regrowth.  Upon physical examination, the examiner, a 
dermatologist, noted that the Veteran had no eyebrows, scant 
lashes, and diffuse, non-scarring alopecia over the crown.  
The assessment was alopecia areata totalis.  

In a June 1998 service treatment record, the examiner noted 
that the alopecia disorder, though non-scarring, was 
accelerating. 

In an August 1998 service treatment record, the examiner 
diagnosed crown alopecia with scarring with a retained 
frontal hairline. 

In a September 1998 service treatment record, the examiner 
noted some scant regrowth on crown. 

In an October 2000 service treatment record, the examiner 
found that 75 percent of the scalp was alopecic.  Given the 
lack of response to treatment, he advised that the Veteran 
take precautions, such as wearing a hat and sunscreen.  The 
diagnosis was alopecia areata (universalis/totalis).

In a March 2001 service treatment record, specifically an 
account of her medical history, the Veteran noted that she 
was diagnosed with alopecia areata universalis in December 
1997.  

In an April 2001 service treatment record, the Veteran 
reported concerns about sores on her scalp and "cysts" on 
her neck.  She indicated that she used glue on her scalp and 
had itching in that area.  The examiner noted open sores 
throughout the scalp with slight erythema; and, on the neck, 
lymphadenopathy and TTP.   

In a subsequent April 2001 service treatment record, the 
examiner recommended that the Veteran be assigned to her 
quarters for 72 hours.  The examiner noted that the Veteran's 
scalp was infected and she needed to spend a period of time 
without a wig to see if treatment would work.  Upon 
examination, the examiner noted that the scalp had crusty, 
scaly lesions.  The assessment was impetigenous lesions.  

In an additional April 2001 service treatment record, the 
Veteran reported that her scalp frequently was itchy.  Upon 
examination, the examiner noted excoriations and open sores 
on the scalp.  The assessment was lymphadenopathy related to 
scalp infection.  

In a July 2001 service treatment record, the Veteran was 
noted to have alopecia areata with enlarged tender lymph 
nodes.  Upon examination, the examiner noted areas of 
crusting throughout the scalp with alopecic distribution 
except at the posterior scalp.  

In an October 2001 private treatment record, from the 
University of Colorado Hospital, the Veteran reportedly 
stated that she was born without eyebrows, eyelashes, or body 
hair.  She had some scalp hair, which she described as 
somewhat coarse and tending to stick out straight from her 
scalp.  She stated that she predominately lost this hair as a 
teenager, leaving her with only a single area on the 
posterior aspect of her scalp where hair still grows.  She 
did not develop any body hair at puberty.  She noted that her 
father had a similar condition and her grandmother also had 
some problems with her hair.  Upon physical examination, the 
examiner noted that the Veteran had no eyebrow hairs, sparse 
eyelashes, and no apparent body hair.  Over the anterior 
aspect of the scalp, the examiner found mild to moderate 
erythema with some scaling patches.  Upon examination of some 
of the actual hairs from the scalp, she noticed some subtle 
changes in the diameter of the shaft, suggesting a positive 
congenital hair disorder.  The examiner stated that the 
Veteran may have had a very rare condition known as 
hereditary hypotrichosis with progressive alopecia.  The more 
acute problem on the scalp was consistent with a contact 
dermatitis, either an irritant contact, or possibly allergic 
contact dermatitis related to the adhesive used to hold the 
wig.  

In a January 2002 private treatment record, also from the 
University of Colorado Hospital, the Veteran stated that she 
had a scalp rash of one year's duration.  She recalled that 
it began when she started using nail glue called 
cyanoacrylate to secure the wig.  After two months of using 
it, she developed severe redness and blistering.  She 
remembered waking up at night, scratching herself to 
bleeding.  The examiner noted that the Veteran had severe 
alopecia areata.  The Veteran indicated that her hair first 
became patchy at the scalp at age 21.  After she became 
pregnant at age 22, her hair started to grow again, but it 
fell out after she delivered.  She now had only a patch of 
hair in the occipital skin.  The Veteran noted that the rash 
was better on the weekends when she did not wear her wig.  
She believed that when she became upset and stressed, she 
would scratch at her scalp more often.  The examiner 
indicated that the Veteran's medical history was negative for 
any skin conditions preceding the onset of her lesions.  The 
diagnosis was possible allergic contact dermatitis to the 
cyanoacrylate glues.  

Upon a November 2002 VA medical examination, the Veteran 
reportedly stated that she initially experienced hair loss in 
1997 with the loss of her eyebrows and a large patch of hair 
on the scalp.  The examiner noted that the Veteran had now 
lost all of her hair, including her eyelashes and eyebrows.  
He indicated that she still had hair on her arms and legs, 
but that was decreased in quantity.  The examiner diagnosed 
alopecia areata totalis, including loss of the hair of the 
scalp, eyebrows, and eyelashes.

In a December 2003 statement, the Veteran recalled that she 
did not begin using Rogaine until November 1997.  She 
indicated that she had a full head of hair and all 
appropriate body hair upon entry into active duty.  She 
stated that she was unaware of anyone in her family who had 
this hair disorder.  At the present time, she indicated that 
she did not have any body hair (to include nasal), 
eyelashes/eyebrows, or hair on her head.

In a March 2005 statement, the Veteran stated that she had a 
full head of hair upon enlistment and indicated that she had 
never experienced hair loss prior to an altercation while on 
active duty.  

At the June 2008 Travel Board hearing, the Veteran testified 
that, upon enlistment, she stated that she had a congenital 
condition, but that she had a full head of hair at the time.  
She recalled that, at the time of enlistment, the disorder 
only affected her eyebrows, eyelashes, and body hair.  She 
reported that she started losing hair in 1996, but, in 2001, 
she started aggravating her scalp by scratching it in the 
middle of the night, resulting in more hair loss.  She stated 
that her constant scratching of her scalp resulted in her 
being admitted in 2002 to a psychiatric unit, due to 
depression and homicidal tendencies, for two weeks.  (Hearing 
Transcript, page 3).  When asked whether she used Rogaine 
prior to service, the Veteran stated that she did not.  
(Hearing Transcript, page 8).  

In a January 2009 VA medical examination report, the Veteran 
reportedly indicated that her hair loss had been constant and 
progressive since it onset in 2001.  The examiner noted that 
the claims file indicated that the disorder started in 1997.  
The Veteran reported pruritis, causing her to scratch 
occasionally, resulting in infection and satellite 
adenopathy.  Upon physical examination, the examiner noted 
that the disorder apparently affected 99 percent of the 
Veteran's exposed and total body service.  He indicated that 
the Veteran had only a small area of healthy hair over the 
occipital area.  He did not examine the genitalia or perianal 
areas.  The examiner did not find any scarring on the scalp, 
but noted excoriations.  The diagnosis was alopecia.

In reporting his medical opinion, the examiner stated that 
the claims file revealed the beginnings of alopecia in 1997.  
He noted that previous examiners had diagnosed several 
different disorders, including contact dermatitis due to nail 
polish used to secure the wig to the scalp; alopecia totalis; 
alopecia areata; and alopecia areata/totalis, and hereditary 
hypotrichosis.  The examiner further indicated that, in the 
January 2005 VA psychiatric examination, the Veteran reported 
attempting suicide in 1993 and pulling her hair out during 
service.  Noting the diagnosis of inherited hypotrichosis and 
the reports of hair pulling, the examiner found that the 
Veteran had an inherited disorder made worse by self-
depilation.  He reported that the self-depilation aggravated 
the disorder beyond its natural progression.  The examiner 
noted that he did not have pre-entrance medical records to 
review in making his opinion.  However, noting the January 
2005 VA psychiatric examination report, referencing a suicide 
attempt in 1993 and recollections of hair pulling, the 
examiner stated that alopecia might have started prior to 
service.  In conclusion, the examiner stated that the 
alopecia seemed hereditary, aggravated by self-depilation.  


b.  Law and Regulations.  See above

c.  Analysis.

The Veteran's pre-enlistment examination was negative for any 
objective findings of hair loss, thereby raising a 
presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  VA's General Counsel determined in VAOPGCREC 3-2003 
that the presumption of soundness is rebutted only where 
clear and unmistakable evidence shows that the condition 
existed prior to service and that it was not aggravated by 
service.  (Emphasis added.)  The burden of proof is on the 
government to rebut the presumption of sound condition by 
showing that a disability existed prior to service, and if 
the government meets this requirement, by showing that the 
condition was not aggravated in service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also Vanerson 
v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993);Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003).  

The Veteran's alopecia areata totalis, which was diagnosed on 
numerous occasions during service and confirmed in recent 
years, has been reported by some clinicians as being 
congenital in nature.  However, the relevant medical evidence 
does not clearly and unmistakably or undebatably show that 
the Veteran's alopecia pre-existed service.  The January 2009 
VA medical examiner's opinion was quite equivocal in nature 
regarding the nature of the disorder; this opinion alone 
rules out such a conclusion.  The presumption of soundness is 
therefore not rebutted with regard to the Veteran's hair 
loss.  Id.

The Board is cognizant of the Veteran's inconsistencies with 
respect to her history of hair loss and the references by one 
examiner of alleged malingering.  With regard to the question 
of congenital or pre-existing alopecia, as noted above, 
because of the applicable standard of proof (clear and 
unmistakable evidence), the Board must conclude that her 
alopecia was first diagnosed during service.  The Veteran was 
evaluated and treated on numerous occasions for this disorder 
while on active duty, to include just prior to her separation 
from service in November 2002 after eight years of service.  
Alopecia areata totalis has been diagnosed several times in 
recent years.  Under these circumstances, the Board finds 
that evidence is at least in equipoise as to whether there is 
a nexus between the Veteran's current diagnosis of alopecia 
areata totalis and service.  Accordingly, service connection 
for alopecia areata totalis is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131; 38 C.F.R. §§  3.303, 3.304; VAOPGCREC 3-
2003; Wagner, supra. 


ORDER

Entitlement to service connection for a chronic adjustment 
disorder with mixed anxiety and depression is granted.  

Entitlement to service connection for alopecia areata totalis 
is granted.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).






 Department of Veterans Affairs


